Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This communication is in response to the Appeal Brief filed by Applicants on February 26, 2021.

Re-Opening of Prosecution
In view of the Appeal Brief filed on February 26, 2021, PROSECUTION IS HEREBY REOPENED. A New Ground of Rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

	
Claims 1-3, 5, 7, 9, 12-16, 18, and 20-33 are presently pending in this application.

Election/Restrictions
Claims 16, 18, and 20-30 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of producing a catalyst, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 20, 2014.
Claims 1-3, 5, 7, 9, 12-15, and 31-33 are presently under consideration by the Examiner.

Withdrawn Rejections
	The following rejections of record, stated in the previous Non-Final Rejection (mailed October 1, 2020) have been withdrawn in view of Applicants’ persuasive traversing arguments presented in the aforementioned Appeal Brief:
	a. The pre-AIA  35 U.S.C. 103(a) rejection of claims 1-3, 5, 7, 9, 12, 13-15, and 31-33 as being obvious over Shukis et al. (U. S. Patent No. 
	b. The pre-AIA  35 U.S.C. 103(a) rejection of claims 1-3, 5, 7, 9, 12, 13-15, and 31-33 as being obvious over Jansen et al. (WO 2005/035691) in view of Nat et al. (U. S. Patent No. 5,609,750).

New Grounds of Rejection
	The following New Grounds of Rejection are being made in view of the reconsideration of the pending claims by the current Examiner of record, and in view of the newly discovered references to Takashi et al. (JP 2000-135441) and Iwata et al. (U. S. Patent Publication No. 2004/0186013).

Claim Objections
Claim 32 is objected to because of the following informalities:  
Claim 32 is objected to because the presence of the “and/or” in line 5 therein renders the intended organic additive Markush group ambiguous.  It cannot be determined if the organic additive is intended to be (a) selected from (i) or (ii), or (b) selected from (i) and (ii).
The Examiner respectfully suggests that claim 32 be amended to recite the same limitations of presently withdrawn claim 25, with, additionally, “and/or” omitted therefrom.
Appropriate correction is required.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-3, 5, 7, 9, 12, 13 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takashi et al. (JP 2000-135441).
Regarding claims 1-3, 5, 12, and 31, Takashi et al. teach a hydrogenation catalyst comprising a phosphorus-boron oxide-alumina carrier having supported thereon metals selected from Groups VIA and VIII (Abstract; paragraph [0007]).  The carrier is formed by forming a phosphorus-containing alumina hydrate, adding thereto a “boria source” to form the carrier, and molding, drying and calcining the carrier (paragraphs [0008], [0019], and [0020]; considered to read upon the limitation “at least co-extruding a boron compound with a carrier…” in Applicants’ claim 1).  
Regarding claim 13, Takashi et al. teach boric acid, ammonium borate, boron oxide, and borate ester as exemplary boria sources (paragraph [0020]).
Further regarding claim 1, and also regarding claims 7 and 9, Takashi et al. teach that the phosphorus-boron oxide-alumina carrier contains from 0.5 to 10% by weight (more preferably 1 to 8% by weight) of phosphorus as P2O5, and from 3 to 25% by weight (more preferably 5 to 20% by weight) of boron as B2O3, said weights based on the carrier.  See paragraphs [0011]-[0013] of Takashi et al.
While Takashi et al. teach the presence of phosphorus and boron, expressed as their respective oxides, in percentage ranges based on the amount of alumina carrier, this reference does not explicitly teach the limitations of Applicants’ claims 1, 7, and 9 regarding the amounts of these components “based on the total weight of the catalyst”.
However, Takashi et al. further teach that the aforementioned catalyst comprises, for example, 1-35 weight percent of MoO3, 10-30 weight percent WO3, and 1-10 weight percent of CoO and/or NiO (paragraph [0013]).
Assuming the remainder of the catalyst is the phosphorus-boron oxide alumina carrier, said carrier is present in the catalyst in amounts ranging from 88 (100-1-1-10) to 25 (100-35-30-10) weight percent.
2O5, and from 3 to 25% by weight (more preferably 5 to 20% by weight) of boron as B2O3, said weights based on the carrier, the amounts of phosphorus and boron, expressed as their respective oxides, based on the total weight of the catalyst, can be determined as follows:
For phosphorus:
0.5-10 % of 88-25 weight percent results in 0.44 (0.05 x 88), 0.125 (0.05 x 25), 8.8 (0.10 x 88), 2.5 (0.10 x 25) percent P2O5 present in the catalyst, or 
1-8 % of 88-25 weight percent results in 0.88 (0.01 x 88), 0.25 (0.01 x 25), 7.04 (0.08 x 88), 2 (0.08 x 25) percent P2O5 is present in the catalyst.
And, for boron:
3-25 % of 88-25 weight percent results in 2.64 (0.03 x 88), 0.75 (0.03 x 25), 22 (0.25 x 88), 6.25 (0.25 x 25) percent B2O3 is present in the catalyst, or 
5-20 % of 88-25 weight percent results in 4.4 (0.05 x 88), 1.25 (0.05 x 25), 17.6 (0.20 x 88), 5 (0.20 x 25) percent B2O3 is present in the catalyst.
claims 1, 7, and 9.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of Applicants’ invention to reasonably expect the amounts of boron and phosphorus components present in the alumina carrier, as disclosed by Takashi et al., to correspond to amounts based on the overall catalyst, comparable to that instantly and respectively claimed, based on the above exemplary calculations.  

Claims 14, 15, 31-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takashi et al. (JP 2000-135441) as applied to claim 1 above, and further in view of Iwata et al. (U. S. Patent Publication No. 2004/0186013).
Takashi et al. is relied upon for its teachings as stated above.  Additionally, Takashi et al. further teach the catalyst disclosed therein as further being useful “in hydrotreating distillate hydrocarbon oils such as vacuum gas oil, gas oil, and kerosene, but it is also suitable for heavy oils such as crude oil, atmospheric residue oil and vacuum residue oil.”  See paragraph [0022] of Takashi et al.
claim 1, this reference does not teach or suggest the limitations of claims 14, 15, and 31-33 regarding the presence of an organic additive.
Regarding claims 14, 15, and 31-33, Iwata et al. teach a hydrorefining catalyst formed by preparing an impregnation solution containing molybdenum, phosphorus, cobalt and/or nickel, and citric acid, and bringing a carrier into contact therewith, followed by calcinating the carrier in an oxidizing atmosphere at a temperature at which citric acid is removed (Abstract).  
Examples of the carrier include alumina (paragraphs [0026], [0060]-[0062]).
	However, Iwata et al. further teach that the catalyst obtained by the aforementioned preparation includes molybdenum, cobalt and nickel, phosphorus, and, as organic matters, citric acid; see paragraph [0038] of Iwata et al.
	As citric acid has the formula C6H8O7, it is considered to read upon the claim limitations “organic additive” and “organic compounds comprising at least two oxygen atoms and 2-10 carbon atoms”, as recited in claims 14, 15, and 31-33.
	The catalyst disclosed in Iwata et al. can be employed in the hydrorefining of feed oils such as kerosene, vacuum gas oil, heavy oil, and residue; see paragraph [0043] of Iwata et al.  Note that some of these feed 
	Therefore, it would have been obvious to one of ordinary skill in the art to modify the catalyst disclosed in Takashi et al. by incorporating therein citric acid as an organic additive, as suggested by Iwata et al., as it has been held that combining two or more materials disclosed by the prior art for the same purpose to form a third material that is to be used for the same purpose has been held to be a prima facie case of obviousness, see In re Kerkhoven, 205 U.S.P.Q. 1069.  See also MPEP 2144.06(I).
	Because Tekashi et al. and Iwata et al. teach catalysts respectively comprising the same or similar components (phosphorus, molybdenum, cobalt, nickel, alumina carrier), and further teach the feasibility in the respective catalysts being suitable in the treatment of the same or similar hydrocarbons (kerosene, vacuum gas oil, etc.), motivation to combine these references’ teachings is deemed proper.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	The references cited but not relied upon accompanying this Office Action provide technological background in the art of catalysts comprising Group VI metals, Group VIII metals, phosphorus, and boron.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369.  The examiner can normally be reached on Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 






/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        May 28, 2021